In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1773V
                                    Filed: January 30, 2019
                                        UNPUBLISHED


    REBECCA SANDLER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 13, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her September 22, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On October 5, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for SIRVA. On January 30, 2019, respondent filed a proffer on award

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
of compensation (“Proffer”) indicating petitioner should be awarded $93,200.76. The
award is comprised of $90,000.00 for pain and suffering and $3,200.76 for past out of
pocket medical expenses. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $$93,200.76 (representing $90,000.00
compensation for pain and suffering and $3,200.76 compensation for past out of
pocket medical expenses) in the form of a check payable to petitioner, Rebecca
Sandler. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                             OFFICE OF SPECIAL MASTERS


 REBECCA SANDLER,              )
                               )
           Petitioner,         )
 v.                            )                    No. 17-1773V
                               )                    Chief Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On October 3, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Chief Special Master Dorsey issued a Ruling on

Entitlement on October 5, 2018, finding that petitioner was entitled to vaccine compensation for

her left-sided shoulder injury. Based upon the evidence of record, respondent proffers that

petitioner should be awarded $93,200.76. The award is comprised of $90,000.00 for pain and

suffering and $3,200.76 for past out of pocket medical expenses. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.
    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $93,200.76, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Traci R. Patton
                                                       TRACI R. PATTON
                                                       Senior Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 353-1589

          Dated: January 30, 2019




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.